Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Braier on 22 February 2022.
The application has been amended as follows: 

1. (Currently Amended)	An electrolyte solution comprising:
	a fluorine-based polymer electrolyte which contains a -SO3X group where X is hydrogen, an alkali metal, an alkaline-earth metal or NR1R2R3R4 where R1, R2, R3 and R4 are each independently an alkyl group having 1 to 3 carbon atoms or hydrogen; and
	a water-containing solvent, 
wherein in a dynamic light scattering particle-size measurement, at least one particle-size peak top (A) is present in a range of 0.10 μm or more and less than 5.0 μm and at least one particle-size peak top (B) is present in a range of 5.0 μm or more and 50.0 μm or less, a scattering intensity ratio (A/B) of the particle-size peak top (A) to the particle-size peak top (B) is 1.0 x 10-1 5.0 , and wherein the difference in particle size between the particle-size peak top (A) and the particle-size peak top (B) is at least 1 μm.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments in combination with the amendment above are persuasive to distinguish the claims from the prior art as a whole including the combination of references applied in the previous rejection.  
Specifically, the independent claim requires a particular particle size distribution of the fluorine-based polymer electrolyte which is now reasonably commensurate in scope with the results shown in the instant specification (see Table 1 and Figure 2) which establishes a criticality for the claimed particle size distribution (as determined by dynamic light scattering) as a secondary consideration to overcome the prior art which generally discloses bi-modal particle distributions with much broader ranges of particle sizes which are outside of the claimed range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723